UNITED STATES COURT OF APPEALS

                                         FIFTH CIRCUIT

                                           ____________

                                           No. 01-60370
                                           ____________


               JAMES D GREEN; J DOUG GREEN, JR; ANGIE W WALKER;
               DONNA LYNN WALKER; BILLY J WALKER,

                                               Plaintiffs - Appellants,

               versus

               DANIEL GLICKMAN, in his individual capacity as Former Secretary
               Department of Agriculture; ANN VENEMAN, in her official capacity
               as Secretary Department of Agriculture,

                                               Defendants - Appellees.


                           Appeal from the United States District Court
                             for the Southern District of Mississippi
                                        3:00-CV-366-LN

                                           July 29, 2002


Before KING, Chief Judge, HIGGINBOTHAM and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

       We AFFIRM the district court’s order for the reasons stated in the order.1 However, we

VACATE the dismissal with prejudice and instruct the district court on remand to dismiss the



       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       1
        Appellants have filed a motion to supplement the record with portions of certain documents
submitted to the district court. We grant the motion.
complaint without prejudice.

       AFFIRMED IN PART, VACATED IN PART, AND REMANDED.